Order entered December 1, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00516-CV

                           CRYSTAL FOX, Appellant

                                        V.

                        GEORGIA TAYLOR, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00675-C

                                     ORDER

      The reporter’s record in this case is past due. By postcard dated August 26,

2021, we notified Janet Wright, Official Court Reporter for County Court at Law

No 3, that the reporter’s record was overdue and directed her to file the reporter’s

record within ten days. By order dated October 12, 2021, we again notified Ms.

Wright the reporter’s record was overdue, and ordered her to file, within fifteen

days, either (1) the reporter’s record; or (2) written verification no hearings were
recorded or that appellant has not requested the reporter’s record. To date, Ms.

Wright has failed to comply with the Court’s order.

      So that this appeal can proceed, we ORDER Janet Wright to file, within

TEN DAYS of the date of this order, either (1) the reporter’s record; or (2) written

verification no hearings were recorded or that appellant has not requested the

reporter’s record.

      We expressly CAUTION Ms. Wright that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Wright

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Sally Montgomery
      Presiding Judge
      County Court at Law No. 3

      Janet Wright
      Official Court Reporter
      County Court at Law No. 3

All parties



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE